DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8, 9, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols (4940324) in view of Howe et al. (2006/0123687).
In reference to claim 1, Nichols discloses a dot sight comprising: 
(i) a lens assembly comprising a lens and a rim, the lens having a first surface and an opposing second surface (figure 10, elements 32 + 44 or elements 30 + 38); 
(ii) a base coupled to the lens assembly, the base having a top surface and an opposing bottom surface (figure 10, element 20 or
(iii) a light emitter coupled to the base, the light emitter configured to emit a light that forms a pattern on the lens (figure 10, light emitter 60 configured to form a dot pattern 61 on the lens; column 4 lines 20-23; column 6, lines 40-44); and 
the lens is in a position in which the first surface and the opposing second surface extend substantially perpendicular to the top surface of the base (figure 10, major opposing surfaces of the lens extend substantially perpendicular to the top surface of the base).
Thus, Nichols discloses the claimed invention except for wherein the lens assembly is “integral” (as defined in paragraph 23 of Applicant’s specification). However, Howe teaches that it is known to integrally mold a lens and mounting rim, in order to provide an integral lens assembly having a robust integration of the lens and the rim, and which requires a single manufacturing step and no assembly (paragraph 27, “integrally molded”; ). Thus, it would have been obvious to a person of ordinary skill in the art to integrally mold the lens and mounting rim of Nichols, in order to provide an integral lens assembly having a robust integration of the lens and the rim, and which requires a single manufacturing step and no assembly.
In reference to claim 2, Nichols in view of Howe makes obvious the claimed invention (Nichols: figure 6, target 63 is being viewed through the lenses; the claim requires that the integral lens assembly is transparent, i.e., that it may be looked through, but does NOT require that the entirety of the lens assembly is transparent).
In reference to claim 3, Nichols in view of Howe makes obvious the claimed invention (the “injection molding” limitation being a product-by-process limitation; the 
In reference to claim 5, Nichols in view of Howe makes obvious the claimed invention (Nichols: figure 10, rim 38 extends perpendicular to lens 30, rim 44 extends perpendicular to lens 32).
In reference to claim 6, Nichols in view of Howe makes obvious the claimed invention (Nichols: column 4, lines 13-19).
In reference to claim 8, Nichols in view of Howe makes obvious the claimed invention (Nichols: figure 6, target 63 is being viewed through the lenses and rims).
In reference to claim 9, Nichols in view of Howe makes obvious the claimed invention (Nichols: figure 10).
In reference to claim 15-17 and 19, Nichols in view of Howe makes obvious the claimed invention, as set forth above.

Claims 1-3, 5, 6, 8, 9, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols (4940324) in view of Priebe (2012/0180329).
In reference to claim 1, Nichols discloses a dot sight comprising: 
(i) a lens assembly comprising a lens and a rim, the lens having a first surface and an opposing second surface (figure 10, elements 32 + 44 or 
(ii) a base coupled to the lens assembly, the base having a top surface and an opposing bottom surface (figure 10, element 20 or the combination of elements 20 and 22); 
(iii) a light emitter coupled to the base, the light emitter configured to emit a light that forms a pattern on the lens (figure 10, light emitter 60 configured to form a dot pattern 61 on the lens; column 4 lines 20-23; column 6, lines 40-44); and 
the lens is in a position in which the first surface and the opposing second surface extend substantially perpendicular to the top surface of the base (figure 10, major opposing surfaces of the lens extend substantially perpendicular to the top surface of the base).
Thus, Nichols discloses the claimed invention except for wherein the lens assembly is “integral” (as defined in paragraph 23 of Applicant’s specification). However, Preibe teaches that it is known to integrally mold or unitarily form a lens and mounting rim, in order to provide an integral lens assembly having a robust integration of the lens and the rim, and which requires a single manufacturing step and no assembly (paragraph 41, “insert molded,” or “unitarily formed with…62”). Thus, it would have been obvious to a person of ordinary skill in the art to integrally mold or unitarily form the lens and mounting rim of Nichols, in order to provide an integral lens assembly having a robust integration of the lens and the rim, and which requires a single manufacturing step and no assembly.
In reference to claim 2, Nichols in view of Priebe makes obvious the claimed invention (Nichols: figure 6, target 63 is being viewed through the lenses; the claim 
In reference to claim 3, Nichols in view of Priebe makes obvious the claimed invention (the “injection molding” limitation being a product-by-process limitation; the “insert molded” teaching of Priebe reasonably meets said limitation, since the final product of Nichols in view of Priebe would be structurally identical to that which is claimed).
In reference to claim 5, Nichols in view of Priebe makes obvious the claimed invention (Nichols: figure 10, rim 38 extends perpendicular to lens 30, rim 44 extends perpendicular to lens 32).
In reference to claim 6, Nichols in view of Priebe makes obvious the claimed invention (Nichols: column 4, lines 13-19).
In reference to claim 8, Nichols discloses the claimed invention (figure 6, target 63 is being viewed through the lenses and rims).
In reference to claim 9, Nichols in view of Priebe makes obvious the claimed invention (Nichols: figure 10).
In reference to claim 15-17 and 19, Nichols in view of Priebe makes obvious the claimed invention, as set forth above.

Claim 1-5, 7-9, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (8984795) in view of Howe.

(i) an integral lens assembly comprising a lens and a rim, the lens having a first surface and an opposing second surface (figure 8, elements 123 and 125); 
(ii) a base coupled to the lens assembly, the base having a top surface and an opposing bottom surface (figure 8, element 120 or elements 110 + 120); 
(iii) a light emitter coupled to the base, the light emitter configured to emit a light that forms a pattern on the lens (figure 8, element 124)); and 
the lens is in a position in which the first surface and the opposing second surface extend substantially perpendicular to the top surface of the base (figure 8).
Thus, Jung discloses the claimed invention except for wherein the lens assembly is “integral” (as defined in paragraph 23 of Applicant’s specification). However, Howe teaches that it is known to integrally mold a lens and mounting rim, in order to provide an integral lens assembly having a robust integration of the lens and the rim, and which requires a single manufacturing step and no assembly (paragraph 27, “integrally molded”; ). Thus, it would have been obvious to a person of ordinary skill in the art to integrally mold the lens and mounting rim of Jung, in order to provide an integral lens assembly having a robust integration of the lens and the rim, and which requires a single manufacturing step and no assembly.
In reference to claim 2, Jung clearly disclose the claimed invention (column 6, lines 57-63, “target viewed through reflective mirror 123”; the claim requires that the 
In reference to claim 3, Jung in view of Howe makes obvious the claimed invention (the “injection molding” limitation being a product-by-process limitation; the “integrally molded” teaching of Howe reasonably meets said limitation, since the final product of Jung in view of Howe would be structurally identical to that which is claimed).
In reference to claim 4, Jung in view of Howe makes obvious the claimed invention (Jung: figures 5-8, rim 125 is U-shaped).
In reference to claim 5, Jung in view of Howe makes obvious the claimed invention (Jung: figures 5-8).
In reference to claim 7, Jung in view of Howe makes obvious the claimed invention (Jung: column 1, lines 10-18).
In reference to claim 8, Jung in view of Howe makes obvious the claimed invention (Jung: column 6, lines 57-63, “target viewed through reflective mirror 123,” and thus, viewed through the rim as well).
In reference to claim 9, Jung in view of Howe makes obvious the claimed invention (Jung: figures 5-8, lens fixed vertically relative to the base 120).
In reference to claims 15, 16, 17, and 18, Jung in view of Howe makes obvious the claimed invention, as set forth above.

Claim 1-5, 7-9, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (8984795) in view of Priebe.
In reference to claim 1, Jung discloses a dot sight comprising: 
(i) an integral lens assembly comprising a lens and a rim, the lens having a first surface and an opposing second surface (figure 8, elements 123 and 125); 
(ii) a base coupled to the lens assembly, the base having a top surface and an opposing bottom surface (figure 8, element 120 or elements 110 + 120); 
(iii) a light emitter coupled to the base, the light emitter configured to emit a light that forms a pattern on the lens (figure 8, element 124)); and 
the lens is in a position in which the first surface and the opposing second surface extend substantially perpendicular to the top surface of the base (figure 8).
Thus, Jung discloses the claimed invention except for wherein the lens assembly is “integral” (as defined in paragraph 23 of Applicant’s specification). However, Priebe teaches that it is known to integrally mold or unitarily form a lens and mounting rim, in order to provide an integral lens assembly having a robust integration of the lens and the rim, and which requires a single manufacturing step and no assembly (paragraph 41, “insert molded,” or “unitarily formed with…62”). Thus, it would have been obvious to a person of ordinary skill in the art to integrally mold or unitarily form the lens and mounting rim of Jung, in order to provide an integral lens assembly having a robust integration of the lens and the rim, and which requires a single manufacturing step and no assembly.
In reference to claim 2, Jung in view of Priebe makes obvious the claimed invention (column 6, lines 57-63, “target viewed through reflective mirror 123”; the claim 
In reference to claim 3, Jung in view of Priebe makes obvious the claimed invention (the “injection molding” limitation being a product-by-process limitation; the “insert molded” teaching of Priebe reasonably meets said limitation, since the final product of Jung in view of Priebe would be structurally identical to that which is claimed).
In reference to claim 4, Jung in view of Priebe makes obvious the claimed invention (Jung: figures 5-8, rim 125 is U-shaped).
In reference to claim 5, Jung in view of Priebe makes obvious the claimed invention (Jung: figures 5-8).
In reference to claim 7, Jung in view of Priebe makes obvious the claimed invention (Jung: column 1, lines 10-18).
In reference to claim 8, Jung in view of Priebe makes obvious the claimed invention (Jung: column 6, lines 57-63, “target viewed through reflective mirror 123,” and thus, viewed through the rim as well).
In reference to claim 9, Jung in view of Priebe makes obvious the claimed invention (Jung: figures 5-8, lens fixed vertically relative to the base 120).
In reference to claims 15, 16, 17, and 18, Jung in view of Priebe makes obvious the claimed invention, as set forth above.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Reichert et al. (2015/0192389), Paige (6327806), Connolly (2020/0240748), Thomas et al. (2013/0212922), Morley (9069172), Montelin et al. (5440387), and Steck, III (3700339).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL J KLEIN whose telephone number is (571)272-8229.  The examiner can normally be reached on 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


GABRIEL J. KLEIN
Examiner
Art Unit 3641



/Gabriel J. Klein/Primary Examiner, Art Unit 3641